



COURT OF APPEAL FOR ONTARIO

CITATION: Hartstein v. Ricottone, 2016 ONCA 913

DATE: 20161201

DOCKET: C61819

Simmons, Pepall and Huscroft JJ.A.

BETWEEN

Michael Hartstein

Appellant (Plaintiff)

and

Dino
    Ricottone, Danny Ricottone and Christina Tanya Gulka

as
    Estate Trustees of the Estate of Anna Ricottone

Respondents (Defendants)

Frederick E. Leitch, Q.C., for the appellant

Michael W. Fowler, for the respondents

Heard: November 16, 2016

On appeal from the judgment of Justice Patrick J. Flynn
    of the Superior Court of Justice dated February 17, 2016, with reasons reported
    at 2016 ONSC 1102.

ENDORSEMENT

[1]

Following the hearing of this appeal, we dismissed the appeal for reasons
    to follow. These are our reasons.

[2]

The trial judge dismissed the appellant's action claiming ownership of
    two cottage properties and found that the two properties, which were once owned
    by the appellant, are owned by the estate trustees of the appellant's former
    common law spouse. The appellant appeals from that decision.

A.

Background

[3]

At a time when he was experiencing financial difficulties, and after
    obtaining advice from a lawyer, the appellant transferred the two cottage
    properties to a friend and to his sister and brother-in-law, respectively,
    subject to a right of repurchase.

[4]

As part of resolving his financial difficulties, the appellant sold the
    house where he and his common law spouse, Anna Ricottone, were living and they
    moved to one of the cottage properties. When the appellant later repurchased
    the two cottage properties, he directed that title be taken in the name of his
    former common law spouse.

[5]

The appellant and his former common law spouse subsequently separated.

[6]

The appellant sued his former common law spouse, claiming that she held
    the two cottage properties in trust for him.

[7]

The appellant's former common law spouse died before the action came to
    trial.

[8]

At trial, the appellant relied on discussions he alleged had occurred
    when the cottage properties were transferred, on subsequent statements by his
    former common law spouse and on an unsigned trust declaration regarding one of
    the cottage properties that had been prepared in 2013. He also relied on
    paragraph 10 of a cohabitation agreement he and his common law spouse had
    entered into when they began living together, which specified that the parties
    original "family residence or its substitute shall be owned by [the
    appellant], registered in the name of [the appellant] and shall remain the
    exclusive property of [the appellant] at all times.

[9]

In response, the estate trustees disputed the existence of a trust and
    also relied on the cohabitation agreement as a whole, including paragraphs 12,
    13, and 14, which excluded the operation of presumptions of resulting or
    constructive trust, subject to an exception for trusts established in writing;
    specified that property held in the name of one party would be deemed to be
    owned by that party; and set out mutual releases for, among other things,
    claims arising from a transfer of property without consideration.

[10]

In dismissing the appellant's action, the trial judge found that there
    was no written trust declaration for the cottage properties; that the evidence
    fell short of establishing an express oral trust; that a claim based on an
    express oral trust would, in any event, be barred by s. 9 of the
Statute of
    Frauds
, R.S.O. 1990, c. S.19; and that there was no fraud on the part of
    the appellant's former common law spouse. He construed the cohabitation
    agreement as a whole and determined that the appellant's claim was barred by its
    provisions.

B.

Discussion

[11]

The appellant raises two main issues on appeal.

[12]

First, he argues that the trial judge erred in his interpretation of the
    cohabitation agreement by favouring general terms of the cohabitation agreement
    over the more specific terms. Further, he submits that this error constitutes
    an extricable error of law subject to review on a correctness standard.

[13]

We do not accept this argument. The argument focuses on paragraph 10 of
    the cohabitation agreement dealing with the family residence. However, even
    that paragraph makes it clear, that to protect a substitute residence, the
    substitute residence was to be registered in the appellant's name. Read as a
    whole, the cohabitation agreement makes it clear that, subject to a written
    variation of the cohabitation agreement or other written instruments, ownership
    rights are governed by title. Paragraph 10 of the cohabitation agreement is
    consistent with this requirement. The trial judges interpretation did not
    favour general provisions of the cohabitation over the more specific.

[14]

In any event, absent extricable legal error  of which none has been
    demonstrated  the trial judge's interpretation of the cohabitation agreement is
    entitled to deference:
Creston Moly Corp. v. Sattva Capital Corp
.
,
    2014 SCC 53, [2014] 2 S.C.R. 633.

[15]

Second, the appellant argues that the trial judge erred in failing to
    find that a trust was created when the properties were transferred to the
    appellant's former common law spouse.

[16]

We cannot accept this argument. The trial judge did not accept the
    appellant's version of the events surrounding the transfer of the properties
    and concluded the evidence was not satisfactory to create an express oral
    trust. Further, the trial judge concluded, correctly in our view, that there
    was no written trust agreement. In any event, even if the trial judge had found
    an express oral trust, the cohabitation agreement makes it clear that, in the
    absence of a written agreement, property is owned by the party in whose name it
    is registered.

C.

Disposition

[17]

Based on the foregoing reasons, the
    appeal is dismissed with costs to the respondents on a partial indemnity scale
    in the agreed upon amount of $10,000 plus disbursements.

Janet
    Simmons J.A.

S.E.
    Pepall J.A.

Grant
    Huscroft J.A.


